      CASE 0:16-cv-04106-JRT-BRT Document 406 Filed 01/22/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


 MICHAEL L. LANSDALE,                                 Civil No. 16-4106 (JRT/BRT)

                     Plaintiff,
 v.                                                             ORDER

 UPS SUPPLY CHAIN SOLUTIONS,
 INC.,

                     Defendant.


       Thomas E Glennon, THOMAS E. GLENNON, P.A., 4900 IDS Center, 80
       South Eighth Street, Minneapolis, MN 55402, for plaintiff.

       Sarah B C Riskin, NILAN JOHNSON LEWIS PA, 120 South Sixth
       Street, Suite 400, Minneapolis, MN 55402-4501, for defendant.

       Based upon a Stipulation of the parties (Docket No. 404), IT IS HEREBY

ORDERED that this Court’s Cost Judgment filed August 22, 2019 [Docket No. 402] is

amended, and no costs or disbursements will be awarded in favor of either Plaintiff Michael

L. Lansdale or Defendant UPS Supply Chain Solutions, Inc. To the extend any claims

asserted in this action remain, such claims are DISMISSED WITH PREJUDICE and this

action is closed.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: January 22, 2020                         _______                     ______
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                           Chief Judge
                                                    United States District Court



                                            1
